Citation Nr: 0124605	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals to a gunshot 
wound to the lower jaw, currently rated 30 percent in 
combination.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein an increased rating for the 
residuals of a gunshot wound to the lower jaw was denied.  
The appellant was assigned a combined evaluation of 30 
percent which was composed of the following individual 
ratings: (1) a 20 percent evaluation for temporomandibular 
articulation with limited motion (Diagnostic Code 9905); (2) 
a 10 percent evaluation for a left jaw scar (Diagnostic Code 
7800).


FINDING OF FACT

There is decreased sensation bilaterally located in the 
anterior foramen involving the 5th cranial nerve associated 
with the service connected residuals of a gunshot wound.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation (to be 
combined but without the bilateral factor) for right 
incomplete paralysis of the 5th cranial nerve associated with 
the residual of the service connected gunshot wound to the 
lower jaw have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2001); 38 C.F.R. Part 4, § 4.124a; Diagnostic Code 8205 
(2000).

2.  The criteria for a separate 10 percent evaluation (to be 
combined but without the bilateral factor) for left 
incomplete paralysis of the 5th cranial nerve associated with 
the residual of the service connected gunshot wound to the 
lower jaw have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2001); 38 C.F.R. Part 4, § 4.124a; Diagnostic Code 8205 
(2000).

3.  It is the Board's judgment that along with the assigned 
evaluations of a 20 percent evaluation for temporomandibular 
articulation with limited motion (Diagnostic Code 9905) and a 
10 percent evaluation for a left jaw scar (Diagnostic Code 
7800) currently in effect, that the residuals of the gunshot 
wound to the lower jaw would be more appropriately evaluated 
10 percent for right incomplete paralysis of the 5th cranial 
nerve and 10 percent for left incomplete paralysis of the 5th 
cranial nerve (to be combined but without the bilateral 
factor, Diagnostic Code 8205) thereby increasing the combined 
evaluation from 30 percent to 40 percent.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2001); 38 C.F.R. §§ 4.14, 4.25, 4.41 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in a January 1946 rating 
decision for residuals of a penetrating gunshot wound to the 
jaw and chin with neuropathy and secondary comminuted healed 
fracture of the mandible.  A 50 percent evaluation was 
assigned.  In a June 1947 rating decision, the appellant was 
advised of a finding that his service connected disability as 
described above had improved based on VA examination and the 
evidence of record.  The service-connected disability was 
recharacterized as temporomandibular articulation with 
limited motion interfering with mastication and the 
evaluation was decreased to 10 percent.  A separate 
evaluation was assigned for an associated disfiguring scar of 
the left jaw in a July 1947 rating decision.  In a February 
1950 rating decision, the RO amended prior rating decisions 
of 1947 and 1950 and increased the evaluation to 20 percent.  
In April 1991, the Board found that an evaluation higher than 
20 percent for limitation of motion of the temporomandibular 
articulation and higher than 10 percent for the scar was not 
warranted.   

This appeal stems from a March 2000 rating decision that 
confirmed and continued the 20 percent evaluation for service 
connected temporomandibular articulation with limited motion.  
The appellant contends that a higher evaluation is warranted.  
The residuals of this gunshot wound have continued to give 
him problems and have gotten worse.  The appellant testified 
before the Board in July 2001.  He has a lot of pain from his 
injuries.  He cannot open his mouth and has to force it 
closed which also hurts.  He had constant pain in his jaw 
back by his ears on both sides.  He cannot grind his food and 
has always had to eat soft food ever since he was wounded.  
He can only eat food that he does not have to chew hard.  
Although the VA examiner had stated that he had no noticeable 
speech impediment, the appellant felt that he did not speak 
plainly.  He was unable to pronounce some words because of 
his injury.  The appellant responded affirmatively when asked 
whether he had loss of feeling in the area.

The RO has met the duty to assist the appellant under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which was 
enacted during the pendency of the appeal.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In March 2001, the RO 
advised the appellant of the provisions of the VCAA and then 
reviewed his appeal for compliance with the statutory 
provisions.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In the March 
2001 notice, the appellant was specifically advised that in 
order to substantiate a claim for an increased rating, 
medical evidence that showed that his service connected 
temporomandibular articulation with limited motion was 
necessary.  He was advised to notify the RO of any recent 
treatment and to either submit these records or to sign 
authorization for the RO to obtain the records.  He was 
advised that it was his responsibility to make sure the RO 
received any additional records and given 60 days to respond.  
He was advised of the evidence already obtained by the RO.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The appellant did not respond to the March 2001 letter that 
requested that he identify any outstanding evidence.  The 
appellant has not identified any treatment relative to the 
service-connected disability.  He filled a health 
questionnaire for dental outpatients in March 2000 in 
conjunction with his VA examination and indicated that he was 
taking no medication and was not under the care of a 
physician for any condition.  Service medical records were 
previously obtained and associated with the claims folder.  A 
hearing was conducted before the Board in July 2001 and a 
transcript associated with the claims folder.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in March 2000 that specifically 
addressed the current degree of disability associated with 
the residuals of the service connected gunshot wound.  Based 
on the foregoing, we find that VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Service medical records document that the appellant received 
a severe, comminuted, compound fracture of both mandibles in 
combat in March 1945, when he was struck on the right side of 
the chin by an enemy bullet which exited on the left side.  
His chief complaint during his recovery was his inability to 
open his mouth widely and pain on both sides of the mandible 
when he chewed.  November 1945 medical records documented a 
diagnosis of neuropathy secondary to the gunshot wound.

A VA examination was conducted in March 2000.  He reported 
difficulty with chewing immediately following the removal of 
the wires from his teeth.  This chewing difficulty continued 
to the present time.  He had increasing pain with mastication 
over the last 3-4 years.  He could only take small bites of 
food without pain.  Examination of the temporomandibular 
joint revealed a right lateral excursion of the mandible of 1 
mm. and a left lateral excursion of 0.5 mm.  There was a 
vertical excursion of the mandible of 30 mm. with moderate to 
severe pain.  Upon opening, the mandible deviated 1 mm. to 
the right and then back to the left.  There was a slight 
popping bilaterally upon opening.  There was a protrusion 
excursion of the mandible of 3 mm.  There was no noticeable 
speech interference.  He had mastication interference, being 
unable to chew anything that was not soft and he could not 
open wide enough to bite something such as an apple or 
sandwich.  There was no displacement of the mandible on 
closure or occlusion.  He had an angle class I occlusion.  
Examination by palpation of the muscles of mastication 
produced pain in the right and left masseter, the right and 
left anterior regions of the temporalis, and the right and 
left sternocleidomastoid muscles.  It was not possible to 
palpate the intraoral muscles of mastication due to the 
appellant's difficulty in opening.  Functional manipulation 
indicated pain in the medial and lateral pterygoids 
bilaterally.  There was some degree of paralysis with the 
right and left medial pterygoid muscles with a greater than 
50 percent degree of muscle loss.  There was no loss of oral 
or perioral tissues other than the teeth or the periodontium.  
There was a loss of sensation bilaterally in the anterior to 
the middle foramen that involved the 5th cranial nerve.  
There was no other loss of sensation in the 7th, 9th, 10th, 
11th, or 12th cranial nerves.  X-ray findings were consistent 
with the defect described at the left inferior body of the 
mandible that resembled the shape of a bullet hole.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on the VA examination and the appellant's testimony, 
the Board finds that a separate evaluation may be assigned 
for peripheral nerve damage associated with the service 
connected gunshot injury.  The VA examiner identified loss of 
sensation bilaterally in the anterior to the middle foramen 
that involved the 5th cranial nerve and the appellant 
testified that he had loss of the sensation in the area of 
the injury.  Although the rating schedule specifically 
requires the avoidance of "pyramiding" or evaluating the 
manifestations of the same disability under various 
diagnoses, 38 C.F.R. § 4.14 (2000), the Board may consider 
the application of other Diagnostic Codes to determine 
whether a higher evaluation could be granted if the 
manifestations were evaluated under those criteria.  Loss of 
sensation and limitation of motion of the jaw do not involve 
overlapping manifestations.  Therefore the separate 
manifestations of this gunshot injury disability may be rated 
under separate diagnostic codes.  

The criteria for evaluating paralysis of the fifth 
(trigeminal) cranial nerve are as follows.  Complete 
paralysis is assigned a 50 percent evaluation.  Severe 
incomplete paralysis is assigned a 30 percent evaluation.  
Moderate incomplete paralysis is assigned a 10 percent 
evaluation.  The ratings for the cranial nerves are for 
unilateral involvement; when bilateral, combine but without 
the bilateral factor.  NOTE: Dependent upon relative degree 
of sensory manifestation or motor loss.  38 C.F.R. § 4.124a; 
Diagnostic Code 8205 (2000).

The medical evidence taken together with the appellant's 
testimony support a 10 percent evaluation for right moderate 
incomplete paralysis of the 5th cranial nerve and a 10 
percent evaluation for left moderate incomplete paralysis of 
the 5th cranial nerve (to be combined but without the 
bilateral factor.)  The preponderance of the evidence is 
against a higher evaluation as the examiner described the 
loss of sensation to be located only in the anterior foramen 
and involving the 5th cranial nerve, but has not described 
the damage to the 5th cranial nerve as involving the entire 
area of innervation or as severe or complete.  


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board concludes that referral under these 
provisions is not necessary.  In this regard, the Board finds 
that the schedular criteria and currently assigned evaluation 
for temporomandibular articulation with limited motion is 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
appellant has not identified any ongoing treatment for the 
disability, has not alleged any hospitalizations for the 
disability and did not testify that it caused interference 
with employment.  Consequently, marked inference with 
employment or frequent periods of hospitalization warranting 
referral for extraschedular consideration has not been shown.


ORDER

A 10 percent evaluation for right moderate incomplete 
paralysis of the 5th cranial nerve is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  A 10 percent evaluation for left moderate incomplete 
paralysis of the 5th cranial nerve is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

